PER CURIAM
Appellant appeals a final order committing him to the custody of the Mental Health Division and an order prohibiting him from purchasing or possessing a firearm. We reverse and remand for new trial.
Appellant first contends that the commitment order should be reversed because the trial court failed to advise him of his rights as required by ORS 426.100, including, in particular, the right to subpoena witnesses and the right to counsel. The state concedes that the trial court failed to advise appellant of those rights as required by statute and that the matter should be reversed and remanded for a new trial. We accept the state’s concession.
Appellant also contends that the trial court erred in prohibiting him from purchasing or possessing a firearm. Because finding an individual to be mentally ill is a condition precedent to the issuance of an order prohibiting the purchase or possession of a firearm, ORS 426.130(l)(b)(D), our reversal of the civil commitment order requires reversal of the firearms order as well.
Reversed and remanded for new trial.